DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	2.	Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites a method of claim 1 however claim 1 is not directed to a method. 
Claim 4 recites that “the building material substrate sheet is paper, a scrim, a non-woven fabric, a nylon non-woven fabric, a polyester non-woven fabric, a polystyrene non-woven fabric, an acrylonitrile/butadiene/styrene copolymer non-woven fabric, a polyethylene non-woven fabric, or a perforated thermoplastic film.” However, a claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112, second paragraph.  
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US 2012/0231170 A1).  
 	Cao et al. disclose a coating composition that includes an aqueous emulsion of a hydrophobic acrylic polymer, and an inorganic filler, and further includes a freezing-point lowering component to permit low temperature application.  The coating composition may be coated onto a construction surface (e.g., by spraying) where, after drying, it will form a fully adhered barrier membrane that is water-vapor permeable, but air and liquid-water impermeable.  Such membrane will preferably have sufficient coating thickness and sufficiently high elongation that it will bridge joints and cracks. Water-vapor permeable, air barrier coatings can be formed by applying a liquid coating composition onto a building construction surface.  The liquid coating may be spray-applied, brushed, troweled or otherwise coated onto the target substrate, which may include a cementitious surface, such as cement, mortar, masonry, concrete, shotcrete, gypsum, gypsum board and gypsum sheathing, or some other building construction surface, such as wood, plywood, oriented strand board, fiberboard, particle board, rigid insulation, etc. A disclosed exemplary membrane is formed by spraying the liquid coating composition onto a substrate surface, preferably having an average dry thickness of 0.25-2.0 mm (10-80 mils), and having a water vapor permeability of 1-50 perms, more preferably 5-35 perms (ASTM E-96).  The hydrophobic acrylic polymer used in the coating may be a homopolymer or a copolymer of an acrylic ester. More preferably, the hydrophobic acrylic polymer is a butyl acrylate polymer.  The hydrophobic acrylic polymer may be present in an amount of about 50% to 97%, preferably about 60% to 90%, by weight based on total solids in the liquid composition. The liquid coating composition may further comprise an inorganic filler in an amount of about 0-50%, preferably about 2-40%, and more preferably about 3-30%, by weight based on total solids in the liquid composition.  Suitable inorganic filler materials include calcium carbonate, talc, clay, silica, titanium dioxide, wollastonite, mica, and vermiculite, and any other filler with a high aspect ratio that improves physical properties or influences barrier properties, and mixtures of two or more of these.  The total amount of all inorganic filler in the liquid composition typically will provide a pigment volume concentration (PVC) of 1-25%, preferably 3-18%.  Preferably, the filler material has an average particle size no less than 0.1 microns and no greater than 50 microns. The liquid coating composition additionally comprises a freezing-point lowering component.  This component will allow the aqueous product to be stored, applied and dried at temperatures below the freezing point of water. The liquid coating composition may optionally and advantageously include an evaporation enhancing component to facilitate faster drying of the coating composition to form a membrane film at low temperatures, particularly below normal freezing temperatures.  A suitable evaporation enhancing component is a volatile organic solvent.  Suitable volatile organic solvents include methanol, ethanol, xylene, diethylene glycol dibenzoate, styrenated phenol, oxybis-propanol, dibenzoate propanol, vinyl acetate, butyl acetate, ethyl acetate, methyl isobutyl ketone, methyl ethyl ketone, etc or a combination of two or more of these solvents. The liquid coating composition may also include other optional ingredients, as desired, including colorants or pigments (to impart color to the membrane), rheology modifiers, antioxidants, LTV stabilizers, antifoam agents, and biocides. The liquid coating composition may be spray-coated, brushed, troweled, or otherwise coated onto the target substrate, which is typically a building construction surface.  Substrates include cementitious surfaces (e.g., cement, mortar, masonry, concrete, shotcrete, gypsum) as well as gypsum board, and other porous structures such as wood or plywood.  Upon drying, the coating composition will form an adherent membrane film on the substrate. (See Abstract and paragraphs 0002, 0010, 0014, 0017, 0018, 0022, 0023, 0024, 0025, and 0042). 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2012/0231170 A1) in view of Lintz et al. (US 2008/0176050 A1).  
 	Cao et al., as discussed above, do not teach the use of aluminum trihydrate as the filler. 
	However, Lintz et al. disclose facing (1) for a gypsum wallboard (22) that has a single layer (2) of nonwoven substrate (3) and wherein a hydrophobic, polymeric coating (6) is applied to an upper front face (7) of the substrate (3). Lintz et al. also teach that the coating may contain a densifying and viscosity-increasing agent, such as inorganic filler, and the coating may contain about 30-80%, especially about 40-70% of the inorganic filler.  Further, the coating may contain, in addition to the conventional hydrophobic agent, e.g., a silicone or a fluorochemical, at least one member selected from the group consisting of conventional ultraviolet light inhibitors and antimicrobial agents.  Very small total amount of these may be used and thus, be relatively inexpensive, since the coating can be used in small amounts and still effect weather resistance. This is particularly true when an inorganic filler is used, as discussed above, and particularly when the inorganic filler is selected from the group consisting of clay, calcium carbonate, talc, mica, alumina trihydrate and Kaolin. The particular polymer of the coating has an effect on the weather resistance of the coating and for this reason the polymer of the coating is preferably selected from the group consisting of acrylic, styrene acrylic, vinyl acrylic, vinyl acetate, ethylene vinyl acetate, styrene butadiene rubber, polyvinylchloride, polyesters and urea or phenol or melamine formaldehyde.  Preferably, the polymer of the coating is an acrylic polymer. (See Abstract and paragraphs 0001, 0029, and 0030). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use alumina trihydrate as the filler in the coating taught by Cao et al. given that that Lintz et al. particularly teach that such fillers provide weather resistance to the coating. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11136755 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/SHEEBA AHMED/Primary Examiner, Art Unit 1787